  Case 21-12296-MBK             Doc 9 Filed 03/25/21 Entered 03/26/21 00:20:58                         Desc Imaged
                                    Certificate of Notice Page 1 of 4
Form osc1006 − osclr1006v27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 21−12296−MBK
                                         Chapter: 13
                                         Judge: Michael B. Kaplan

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Barbara J Beckley
   701 Ellis Parkway
   Piscataway, NJ 08854
Social Security No.:
   xxx−xx−3370
Employer's Tax I.D. No.:


                          ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                              DISMISSED FOR FAILURE TO COMPLY WITH
                    D.N.J. LBR 1006−1, PAYMENT OF FILING FEES IN INSTALLMENTS
    The debtor filed a petition on March 22, 2021, and has failed to comply with the Court's local rule, D.N.J. LBR
1006−1, Payment of Filing Fees in Installments as noted below:

              Debtor has not paid the filing fee in the amount of $313.00 in full at the time of the filing of the
petition.

              Debtor has not submitted an Application for Individuals to Pay the Filing Fee in Installments.

              Debtor has submitted an Application for Individuals to Pay the Filing Fee in Installments, but has not
paid with the petition the first installment payment in an amount equal to at least 25% of the filing fee.

     It is hereby

    ORDERED that the following document and/or fee must be submitted to the Clerk or the case will be
dismissed.

              Filing fee in the amount of $313.00

              Application for Individuals to Pay the Filing Fee in Installments

              Initial installment payment in the amount of $

              Balance of initial installment payment due in compliance with D.N.J. LBR 1006−1, in the amount of $

     The debtor or debtor's attorney must appear at a hearing to be held before the Honorable Michael B. Kaplan on

     Date: April 20, 2021
     Time: 02:00 PM
     Location: Courtroom 8, Clarkson S. Fisher, U.S. Courthouse, 402 E. State St., Trenton, NJ 08608−1507

to show cause why the case should not be dismissed.

     If all required documents and/or fees are filed with the Clerk before the hearing date, this Order to Show Cause
 Case 21-12296-MBK             Doc 9 Filed 03/25/21 Entered 03/26/21 00:20:58                 Desc Imaged
                                   Certificate of Notice Page 2 of 4
will be vacated and no appearance is required.

    Unless all required documents and/or fees are filed before the hearing date on this Order to Show Cause, you
must appear at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE
CASE.

     IMPORTANT: Any document filed must be the most recent version of the applicable Official or Local Form.
Please check www.njb.uscourts.gov to find updated forms.




Dated: March 23, 2021
JAN: pbf

                                                 Michael B. Kaplan
                                                 United States Bankruptcy Judge
       Case 21-12296-MBK                       Doc 9 Filed 03/25/21 Entered 03/26/21 00:20:58                                            Desc Imaged
                                                   Certificate of Notice Page 3 of 4
                                                               United States Bankruptcy Court
                                                                   District of New Jersey
In re:                                                                                                                  Case No. 21-12296-MBK
Barbara J Beckley                                                                                                       Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-3                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 23, 2021                                                Form ID: osc1006                                                           Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 25, 2021:
Recip ID                 Recipient Name and Address
db                     + Barbara J Beckley, 701 Ellis Parkway, Piscataway, NJ 08854-4518

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                      Date/Time                 Recipient Name and Address
smg                    + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                         Mar 23 2021 23:23:00      United States Trustee, Office of the United States
                                                                                                                   Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                   Center, Suite 2100, Newark, NJ 07102-5235

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 25, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 23, 2021 at the address(es) listed
below:
Name                               Email Address
Albert Russo
                                   docs@russotrustee.com

Donald C. Goins
                                   on behalf of Debtor Barbara J Beckley dcgoins1@gmail.com G25787@notify.cincompass.com

U.S. Trustee
                                   USTPRegion03.NE.ECF@usdoj.gov
     Case 21-12296-MBK    Doc 9 Filed 03/25/21 Entered 03/26/21 00:20:58   Desc Imaged
                              Certificate of Notice Page 4 of 4
District/off: 0312-3                  User: admin                               Page 2 of 2
Date Rcvd: Mar 23, 2021               Form ID: osc1006                         Total Noticed: 2
TOTAL: 3
